Per Curiam.
This is an appeal from the district court for Lancaster County, Nebraska. The appellant, Gary J. Nickel, filed a motion seeking to terminate his obligation to pay alimony to the appellee, Barbara J. Nickel, due to alleged substantial and material changes in his financial condition. The trial court, essentially, denied the motion, though it did permit appellant to delay making several of the payments.
We have now reviewed the record de novo, as we are required to do in cases of this nature, and find that the district court did not abuse its discretion. See, Kelly v. Kelly, 220 Neb. 441, 370 N.W.2d 161 (1985); Creager v. Creager, 219 Neb. 760, 366 N.W.2d 414 (1985); Cooper v. Cooper, 219 Neb. 64, 361 N.W.2d 202 (1985). For that reason the judgment of the district court is affirmed; each party to pay his or her own fees and costs.
Affirmed.